Name: Commission Regulation (EEC) No 2039/83 of 22 July 1983 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/22 Official Journal of the European Communities 23 . 7 . 83 COMMISSION REGULATION (EEC) No 2039/83 of 22 July 1983 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds HAS ADOPTED THIS REGULATION : Article 1 Regulation No 282/67/EEC is hereby amended as follows : 1 . In Part I of Annex I , '0,029 ECU' is replaced by '0,025 ECU'. 2 . In Part II of Annex I , '0,048 ECU' is replaced by '0,035 ECU'. THE COMMISSION OF THE EUROPEAN . COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 26 (3) thereof, Whereas Article 7 of Commission Regulation No 282/67/EEC (3), as last amended by Regulation (EEC) No 1724/82 (4), provides that increases or reductions are to be made in the intervention price paid for seed which is not of standard quality ; whereas, in view of price developments during the 1982/83 marketing year, the increases and reductions set out in Annex I to Regulation No 282/67/EEC should be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . ( 3) OJ No 151 , 13 . 7 . 1967, p . 1 . (") OJ No L 189 , 1 . 7 . 1982, p. 61 .